DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5, 7, 12, 15, 21, 22, 25 and species, (a) Immunoglobulin E, (b) anti-IgE secondary antibody-DNA conjugate, (c) PCR, (d) allergy, (e) allergen in the reply filed on 3/21/2022 is acknowledged.  Accordingly, the claims 34-38, 40-44, 51-53 are withdrawn from consideration as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2019 and 3/25/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 9/25/2019.   These drawings are found acceptable by the Examiner.
Specification
The use of the terms “TOTO, BOBO, POPO, YOYO, TO-PRO, BO-PRO, PO-PRO and YO-PRO, SYBR, SYTO, SYTOX, PICOGREEN, OLIGREEN, and RIBOGREEN, JOJO, JO-PRO, LOLO and LO-PRO” at page 57 which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. In this case, while the terms are capitalized in the specification, they are not accompanied by their generic terminology.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5, 7, 12, 15, 21-22 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al {Robinson, used interchangeably herein} (WO 2016168711, October 2016) in view of Tsai (American Chemical Society, 2, 1390-147, February 2016) (citations made of record on IDS filed 10/7/2019).  
	Regarding claims 1 and 2, Robinson et al teach  a method of detecting an antigen-binding agent in a sample, the method comprising: a) contacting the sample with a first molecule of an antigen conjugated to a first polynucleotide and a second molecule of an antigen conjugated to a second polynucleotide under conditions sufficient to form a complex comprising the antigen binding agent bound to the first and second molecules; b) binding the first polynucleotide and the second polynucleotide of the complex to form an amplicon; c) amplifying the amplicon to generate an amplification product; and d) detecting the amplification product, wherein detection of the amplification product provides for detection of the antigen binding agent. In some cases, the antigen of the first molecule and the antigen of the second molecule are the same. In some cases, the antigen binding agent is an antibody, e.g., an immunoglobulin A (IgA), an immunoglobulin D (IgD), an immunoglobulin E (IgE), an immunoglobulin G (IgG) or an immunoglobulin M (IgM). In some cases, the antigen is a polypeptide. In some cases, the binding comprises hybridizing a bridging polynucleotide to the first polynucleotide and the second polynucleotide. In some cases, the binding comprises hybridization of a nucleotide sequence of the first polynucleotide to a complementary nucleotide sequence of the second polynucleotide. In some cases, the complementary nucleotide sequences of the first and second polynucleotides are at least 6 nucleotides in length. In some cases, the binding comprises ligating the first polynucleotide and the second polynucleotide. In some cases, the method further comprises contacting the sample with a splint polynucleotide and the binding comprises ligating the split polynucleotide to the first polynucleotide or the second polynucleotide or both the first and second polynucleotides. In some cases, the first polynucleotide, second polynucleotide, and bridging polynucleotide are DNA polynucleotides and the comprises contacting the sample with a DNA ligase. In some cases, the method comprises hybridizing a bridging polynucleotide to the first polynucleotide and the second polynucleotide, ligating the first polynucleotide and the second polynucleotide following the hybridizing and specifically degrading the bridging polynucleotide following the ligating. In some cases, the bridging polynucleotide comprises one or more nucleoside analogs and the degrading comprises base excision of the one or more nucleoside analogs mediated by contacting the sample with one or more base excision reagents. In some cases, the one or more base excision reagents comprise a glycosylase, an endonuclease, or a combination thereof. In some cases, the one or more nucleoside analogs comprise deoxyribouracil. In some cases, the amplifying comprises polymerase chain reaction (PCR) amplification. In some cases, the amplifying comprises isothermal amplification. In some cases, the detecting comprises measuring the amount of the antigen binding agent in the sample based on quantifying the amplification product. In some cases, the amplifying comprises quantitative PCR. [0006].  
	Robinson teaches at paragraphs [0115]- [0117], “[A]ccording to the methods described herein, a sample is readily screened for  the presence of target antigen binding agent. The methods are suitable for detection of a single target antigen binding agent as well as multiplex analyses, in which two or more different target antigen binding agent are assayed in the sample. In one embodiment, a multiplexed assay may make use of various different antigens bound to uniquely tagged polynucleotides such that amplification of a particularly uniquely tagged polynucleotide is indicative of the presence of the antigen binding agent that corresponds to the particular antigen of the amplified tagged polynucleotide. Accordingly, the subject assays may make use of nucleic acid tagging and/or "barcoding" strategies to allow for the detection and/or quantification of a plurality of antigen binding agents in a sample. The number of different antigens, uniquely tagged with nucleic acid barcodes, that may be included in a multiplexed assay as described herein may vary and may be limited only by, e.g., the available length of polynucleotide in the antigen-bound polynucleotide for the barcode, the physical limit of antigen concentration that may be present in the reaction without negatively impacting the agglutination assay and/or poly nucleotide binding, and the like.
[00116] As such, in some instances, a panel of antigen binding agents may be screened in a single reaction and the presence or quantities of each antigen binding agent on the panel may be assessed. The detection methods described above may be utilized in parallel for the detection and measurement of amplification products in a duplexed assay. In some instances, in both multiplexed and non-multiplexed assays, nucleic acid sequencing methods may be utilized for detection and/or measurement of amplification product. For example, in some instances, quantitative sequencing may be utilized, e.g., in a multiplexed assay having produced a plurality of amplification products, to determine the relative amounts or presence of each amplification product allowing for a highly sensitive and highly multiplexed assessment of many different antigen binding agents in a single sample.

    PNG
    media_image1.png
    249
    445
    media_image1.png
    Greyscale
[00117] In certain embodiments, a multiplexed assay of the instant disclosure may be performed in a pooled reaction to form a plurality of amplicons and the formed amplicons may be subsequently quantified to provide the quantity of the individual antigen binding agents of the multiplexed assay. For example, in one embodiment, a plurality of different polynucleotide- bound antigens may be added to a sample containing or suspected to contain one or more antigen binding agents. Thus, upon agglutination of the antigens and ligation of the polynucleotides (optionally, though the use of a bridging polynucleotide), amplicons are formed corresponding to the antigen binding agents present in the sample. Accordingly, the relative amounts of each amplicon formed will correspond to the relative amounts of each antigen binding agent in the sample. Thus, each antigen binding agent may be quantified through quantification of the formed amplicons.” See also Figure 8 as shown here. [AltContent: rect]  	While Robinson mentions the use of barcodes as a means of identifying target antibody isotypes in a multiplex-based assay in general terms as discussed at paragraph [0115], Robinson does not expressly teach detecting the complete barcode as an indication of the presence of the target antibody isotype in the sample.
	Tsai et al teach an ultrasensitive solution-phase method for detecting antibodies, termed antibody detection by agglutination -PCR (ADAP).   Antibodies bind to and agglutinate synthetic antigen-DNA conjugates enabling ligation of the DNA strands and subsequent quantification by qPCR (abstract). At page 142, col. 2, Tsai et al teach multiplexed detection of several antibodies accomplished by use of orthogonal DNA sequence pairs to barcode distinct antigens. Diseases such as type 1 diabetes have multiple autoantibody biomarkers (anti-insulin, anti-IA-2, anti-GAD, anti-ZnT8).  Several clinical protocols use antibody panels to establish a diagnosis. A barcoded assay could help by detecting antibodies in a single test.
	Tsai et al teach that they generated a set of orthogonal antigen–DNA conjugates either with biotin (Sequence Set 1; supplemental data Table S2) or mouse IgG (Sequence Set 2; supplemental data Table S2) as the antigen. The amplicons were designed such that Set 1 primers did not amplify the Set 2 amplicon and vice versa. The two sets of antigen–DNA conjugates were pooled and incubated with anti-biotin antibodies, anti-IgG antibodies, or both and then analyzed by ADAP. The sample incubated with the anti-biotin antibodies showed signal only when analyzed with Set 1 primers, while the sample incubated with the anti-mouse IgG antibodies showed signal only with the Set 2 primers. The mixed sample containing both antibodies generated signal when analyzed with both sets of primers (page 142, col. 2)  (see also Figure 1).   Tsai et al also teach wherein  multiplex antibody detection by agglutination-PCR and proximity ligation assay detection were used in conjunction for anti-biotin antibodies and total IgG to quantify the specific antibodies and total antibodies amount in a give sample  (see page 145, col. 1).  Tsai teaches that their method shows that detection of total antibody levels can be multiplexed with detection of antigen specific antibodies (page 143, col. 1, lines 3-5). Tsai et al teach that ADAP’s combination of simplicity, sensitivity, broad dynamic range, multiplexability 
    PNG
    media_image2.png
    282
    500
    media_image2.png
    Greyscale
and use of standard PCR protocols create new opportunities for the discovery and detection of antibody biomarkers (see also abstract).  See also Figure 1 at page 140 . 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to detect target antibody isotypes in a sample using barcodes as taught by both Robinson and Tsai  for the advantages of multiplex detection of total antibody levels and antigen specific antibodies in a simple and sensitive manner as taught by Tsai.
	Regarding claim 2, Robinson teaches the embodiment of claim 1 further comprising: a) contacting the complex with a bridge oligonucleotide, wherein the bridge oligonucleotide comprises a first portion sufficiently complementary to and capable of hybridizing with the first DNA molecule, and a second portion sufficiently complementary to and capable of hybridizing with the second DNA molecule, wherein the first DNA molecule and the second DNA molecule are in sufficient proximity to each other in the complex to simultaneously hybridize to the bridge oligonucleotide; and b) ligating the first DNA molecule to the second DNA molecule in the complex to produce a ligation product comprising the complete barcode [0006]. 
	Regarding claim 3, Robinson et al teach the embodiment of claim 1,  wherein said connecting comprises hybridization of a nucleotide sequence in the first DNA molecule to a complementary nucleotide sequence in the second DNA molecule [0006].
	Regarding claim  5, Robinson et al teach the embodiment of claim 3, further comprising using a polymerase to extend the hybridized first and second DNA molecules to produce a nucleic acid comprising the complete barcode [0006] and [0115].  See also Tsai et al page 142, section entitled “Multiplex detection of Antibodies by DNA barcoding” and Figure 1).
	Regarding claim 7, Robinson e al teach an embodiment of claim 1, wherein the target antibody isotype is selected from the group consisting of an immunoglobulin E (IgE), an immunoglobulin M (IgM), an immunoglobulin G (IgG), an immunoglobulin A (IgA) and an immunoglobulin D (IgD) (para. [0006].  
	Regarding claim 12, Robinson et al teach an embodiment of claim 1, wherein said detecting is performed using polymerase chain reaction (PCR) [0006].
  	Regarding claim 15, Tsai et al teach the embodiment of claim 1, wherein the sample is obtained from a subject having an immune disorder selected from the group consisting of an allergy or an autoimmune disorder and infections (see abstract and page 141). 
	Regarding claim 21, Robinson teach an embodiment of claim 1, further comprising adding a plurality of antibody-binding agent-DNA conjugates to the sample, wherein each antibody-binding agent is conjugated to a DNA molecule comprising a different barcode sequence and each antibody-binding agent is capable of binding to a different target antibody isotype to allow multiplex detection of a plurality of target antibody isotypes in the sample ([0006], [0008], .  
	Regarding claim 22, Robinson et al teach an embodiment of claim 21, wherein the antibody-binding agent-DNA conjugates are selected from the group consisting of an anti-IgE secondary antibody-DNA conjugate for detection of IgE, an anti-IgM secondary antibody-DNA conjugate for detection of IgM, an anti-IgG secondary antibody-DNA conjugate for detection of IgG, an anti-IgA secondary antibody-DNA conjugate for detection of IgA, and an anti-IgD secondary antibody DNA conjugate for detection of IgD [0007]-[0008] and [0193].    
	Regarding claim 25, Robinson teach an embodiment of claim 1, wherein the antigen is selected from the group consisting of an allergen, an autoimmune disease antigen [0006].  

Conclusion
10.	No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637